Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 01-14-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-8, 10-18, 21 and 22 are pending. Claim 9, 19 and 20 is cancelled. 

Response to Amendment
The amendment filed on 01-14-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 10-18 as well as cancelled dependent claims 9, 19 and 20, further added new independent claims 21-22. Applicant has added allowable limitations to independent claims 1, 21 and 22 to expedite allowance of the instant application. 

Applicant has amended claims 1, 10-18 as well as cancelled dependent claims 9, 19 and 20, further added new independent claims 21-22. Applicant has added allowable limitations to independent claims 1, 21 and 22 to expedite allowance of the instant application. Applicant arguments filed on 01-14-2021 under remark regarding allowable limitations “For Claims 1-8 and 10-18
a first set of images from a Simultaneous Localization and Mapping (SLAM) camera, wherein the first set of images captures movement of a Head-Mounted Device 
For Claim 21
calculate a transformation matrix based upon the first set of images; receive a second set of images from a gesture camera, wherein the second set of images captures a gesture, and wherein the SLAM camera and the gesture camera are offset by a physical distance; apply an offset matrix to the second set of images prior to recognizing the gesture, wherein the offset matrix corresponds to the physical distance; and apply the transformation matrix to the second set of images prior to recognizing the gesture.
For Claim 22
converting the second set of images from a gesturing coordinate system into a global coordinate system; multiplying the one or more images of the second set of images by the transformation matrix to produce SLAM-compensated images, at least in part, by subtracting an HMD velocity from a gesture velocity; converting the SLAM-compensated images from the global coordinate system into the gesturing coordinate system; and applying the transformation matrix to the second set of images prior to recognizing the gesture” are persuasive; as after further extensive search and consideration, independent claims 1, 21 and 22 does overcome the non-final rejection mailed on 10-28-2020; which puts application number 16,177,081 in condition for allowance. 

Allowable Subject Matter
Claims 1-8, 10-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant has amended claims 1, 10-18 as well as cancelled dependent claims 9, 19 and 20, further added new independent claims 21-22. Applicant has added allowable limitations to independent claims 1, 21 and 22 to expedite allowance of the instant application. Applicant’s arguments filed on 01-14-2021 are convincing. As argued by applicant in remarks of 01-14-2021 under claim rejection page 6, paragraph 2, Lines 2-3; the prior arts of Kenneth Mitchell Jakubzaket al. (US 20190213792 A1) in view of Knoppert Michiel Sebastiaan Emanuel Petrus et al. (US 20180107440 Al); Lee Faynshteyn et al. (US 20160055641 Al) and Tilak Raghukul et al. (US 20150193070 Al)’
with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 1-8 and 10-18
a first set of images from a Simultaneous Localization and Mapping (SLAM) camera, wherein the first set of images captures movement of a Head-Mounted Device (HMD); detect based upon the first set of images, movement of the HMD above a threshold value; in response to the detection, reduce a number of candidate gestures: calculate a transformation matrix based upon the first set of images; receive a second set of images from a gesture camera, wherein the second set of images captures a gesture; and apply the transformation matrix to the second set of images prior to recognizing the gesture.
For Claims 21
calculate a transformation matrix based upon the first set of images; receive a second set of images from a gesture camera, wherein the second set of images captures a gesture, and wherein the SLAM camera and the gesture camera are offset by a physical distance; apply an offset matrix to the second set of images prior to recognizing the gesture, wherein the offset matrix corresponds to the physical distance; and apply the transformation matrix to the second set of images prior to recognizing the gesture.
For Claim 22
converting the second set of images from a gesturing coordinate system into a global coordinate system; multiplying the one or more images of the second set of images by the transformation matrix to produce SLAM-compensated images, at least in part, by subtracting an HMD velocity from a gesture velocity; converting the SLAM-compensated images from the global coordinate system into the gesturing coordinate system; and applying the transformation matrix to the second set of images prior to recognizing the gesture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-16-2021